11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

Heriberto H. Gonzalez,                          * From the 161st District Court
                                                  of Ector County,
                                                  Trial Court No. B-35,024.

Vs. No. 11-15-00073-CR                          * November 30, 2015

The State of Texas,                             * Memorandum Opinion by Bailey, J.
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed.